The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 24, 2013

                                    No. 04-13-00459-CR

                                    Willie Smith WARD,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                    From the 19th District Court, McLennan County, Texas
                                Trial Court No. 2011-2338-C1
                        Honorable Ralph T. Strother, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to October 25, 2013.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court